Title: To James Madison from Constant Taber and Others, 12 February 1816
From: Taber, Constant
To: Madison, James


                    
                        
                            Sir
                        
                        Newport R I. 12 Feb 1816
                    
                    The undersigned citizens of this town, and friends to the General Government, are informed, that it is probable, the office of District Attorney may be vacated; they are also informed, that Gentlemen (who are warm federalist) have been recommended from Providence for that appointment.
                    That town only, already possesses the District Judge, the Marshall, the

Commissioner of loans and the clerk of the district court, and who now Seek the location of the District Attorney at that place also.
                    A mutual distribution of Offices over the State, when imperious circumstances does not otherwise forbid, would be the certain means to conciliate and unite our friends in Sentiment and in action; but, when a monopoly of offices shall exist in one part of a State to the total exclusion and manifest injury of another part, having an equal claim & possessing equal merit, is the Sure means to excite jealousy & disunion.
                    The republican citizens of this town, amid every danger, every threat & every persecution, have remained firm & inflexibly attached to their Government, the support of her laws and the defence of her cause, identifying themselves with her interest & her glory, and when nearly over whelmed by the oppositionist, they rose again, again & again in her defence, braved new dangers, new insults, new toils & perils. Shall their interest & their equitable claim to a small share of Office be abandoned Sir, by those they love and venerate, & whose cause they have amalgamated with their own? What inducements shall stimulate them in future to new exertions? Shall they weep over their past sufferings & zeal as uselessly employed and are now to be forgotten? Could they convey to you Sir, the opposition they have contended agains⟨(t⟩—could they impress you with a knowledge of all the wrongs they have suffered & patiently borne for their Government and their country, we feel & we know what your answer would be.
                    The district & circuit court of the United States Sir, are alternately holden at Newport & Providence, which obviates the necessity of the District Attorney being locat⟨(ed⟩ at the latter place. Why such a request should be made, we are at a loss to conjecture & why warm federalist should be preferred to the exclusion of Republicans fills us with astonishment.
                    Under every possible view of the circumstances of this affair, we cannot reconcile the location of all the offices at Providence to reason, justice or policy—and we are really & positively unwilling Sir that one Section of the State, & at the request of one Gentleman only, shall engross all the Honors & Emoluments of Office at the expenses and manifest injury of the other, whose labours in the general cause, at least have been as unremitting & as great, if not greater. In the event of the office of District attorney being vacated, we beg leave Sir to call your particular attention to the merits of Dutee. J. Pearce Esquire of this town (a firm & inflexible Republican) to fill that Station. He is a Gentleman of a liberal education, of talents and irreproachable morals, and by profession & practice a councellor of Law. He has for some years filled the Station of Deputy Marshall with honor to himself & full Satisfaction to the publick. As Mr Pearce is personally known to the Honble. Judge Storry now at Washington, it is with pleasure we refer you for a more particular knowledge of his character, merits &

qualifications for Such an appointment, which we trust will be fully satisfactory & hope you will be pleased to honor him with a mark of your confidence. Accept Dear Sir of our Sincere & ardent wishes for your personal happiness—and that your future years may be as tranquil & happy as your past life has been useful & glorious.
                    
                        Constant Taber[and eight others]
                    
                